Exhibit 10.21
 
WARRANT AMENDMENT AND EXERCISE AGREEMENT


This WARRANT AMENDMENT AND EXERCISE AGREEMENT (this “Agreement”) is made and
entered into effective as of December 27, 2010 by and between HELIX BIOMEDIX,
INC., a Delaware corporation (the “Company”), and RBFSC, INC. (“Holder”).


RECITALS


WHEREAS, the Company previously issued to Holder on the date set forth on
Exhibit A hereto a warrant to purchase that number of shares of the Company’s
Common Stock set forth on Exhibit A hereto (the “Warrant”); and


WHEREAS, the Holder wishes to amend and exercise the Warrant as provided herein;


AGREEMENT


NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.  Exercise of Warrant.  The Holder hereby exercises each of the Warrant for
the amended number of shares of the Company’s Common Stock and at the amended
Warrant Price (as defined in the Warrant) set forth on Exhibit A hereto.  In
connection therewith, the Holder shall remit to the Company a wire transfer of
immediately available funds in an amount equal to the amended Warrant Price
therefor.  Each of the Holder and the Company hereby agree that all rights with
respect to the Warrant shall terminate upon exercise thereof in accordance with
this Agreement.


3.  Holder’s Representations and Warranties.  In connection herewith, the Holder
hereby represents and warrants to the Company as follows:


(a)    The Holder has had a full and complete opportunity to review this
Agreement, understands the term and conditions of this Agreement, and has been
given the opportunity to have its own counsel and tax and other advisors review
the terms and conditions of this Agreement and is not relying on the Company for
any advice or guidance regarding the advantages and disadvantages and/or the
consequences (legal, tax, accounting or otherwise) related to the transactions
contemplated by this Agreement.


(b)    The Holder understands that the continued investment in the shares of
Common Stock issuable upon exercise of the Warrant (the “Securities”) is a
speculative investment and represents that it has such financial and business
knowledge and experience that it is capable of evaluating the risks and merits
of this Agreement.  The Holder represents that it is aware of the business
affairs and financial condition of the Company, that it has had an opportunity
to discuss the Company’s business, management and financial affairs with the
Company and its management and to ask questions of and receive answers from the
Company and its management regarding the terms and conditions of this Agreement,
and that it has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to enter into this Agreement.  The Holder
also understands that no federal or state agency has either made any
determination as to the fairness of this Agreement or has recommended it.


(c)    The Holder represents that it is purchasing the Securities for investment
for its own account only and not with a view to, or for resale in connection
with, any “distribution” within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), or applicable state securities laws.  The Holder
further represents that it understands that the Securities have not been
registered under the Securities Act or applicable state securities laws by
reason of specific exemptions therefrom, which exemptions depend upon, among
other things, the bona fide nature of the Holder’s investment intent as
expressed herein.  The Holder acknowledges and understands that the Securities
must be held indefinitely unless subsequently registered under the Securities
Act and qualified under applicable state securities laws or unless exemptions
from such registration and qualification requirements are available and that the
Company is under no obligation to register or qualify the Securities.


 
1

--------------------------------------------------------------------------------

 
 
(d)   The Holder is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.


(e)   The Holder understands that the Securities, and any securities issued in
respect thereof or exchange therefor, may bear one or all of the following
legends:


(i)              
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”



(ii)            
Any legend required by the blue sky laws of any state to the extent such laws
are applicable to the Securities represented by the certificate so legended.



4.  Qualified Small Business Stock.  To the extent permitted by applicable law,
the Company shall use its best efforts to cause the Securities to qualify as
“qualified small business stock” under Section 1202 of the Internal Revenue Code
of 1986, as amended (the “Code”), including without limitation the following:


(a)    in accordance with the rules governing “significant redemptions”
under  Code Section 1202(c)(3)(B) and 1202(c)(3)(C) of the Code, for the
one-year period following the date of this Agreement, the Company shall not
purchase shares of its common stock (or engage in stock redemptions under Code
Section 304(a)) in one or more transactions with  an aggregate value (as of the
time of such purchases) exceeding five (5) percent of the aggregate value of all
Company stock outstanding as of the date that is one year prior to the date of
this Agreement, excluding any purchases that are disregarded for such purposes
under applicable Treasury Regulations;


(b)    the Company shall submit to its stockholders (including the Holder) and
to the Internal Revenue Service any reports that may be required under Section
1202(d)(1)(C) of the Code and the regulations promulgated thereunder; and


(c)    in accordance with the rules governing the “active business requirement”
under Code Section 1202(e), for substantially all of the period during which the
Holder holds the Securities, the Company shall use at least 80 percent (by
value) of its assets in the active conduct of one or more “qualified trades or
businesses” as defined in Code Section 1202(e)(3) and also remain an “eligible
corporation” for such period as defined in Code Section 1202(e)(4).


5.  Miscellaneous.


5.1  Governing Law; Venue.  This Agreement shall in all respects be governed by
and construed and enforced in accordance with the laws of the State of
Washington, as such laws apply to contracts entered into and wholly to be
performed within such state.  The parties expressly stipulate that any
litigation under this Agreement shall be brought in the state courts of King
County, Washington or in the United States District Court for the Western
District of Washington.  The parties agree to submit to the exclusive
jurisdiction and venue of those courts.


5.2  Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.


5.3  Entire Agreement; Amendment.  This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof, and no party shall be liable or bound to any other party
in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.  Except as expressly provided herein,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge or termination is sought.


 
2

--------------------------------------------------------------------------------

 
 
                    5.4  Expenses; Attorneys Fees.  Each of the Company and the
Holder shall each bear its own expenses incurred on its behalf with respect to
this Agreement and the transactions contemplated hereby.  Notwithstanding the
foregoing, if any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.


5.5  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the party or parties
actually executing such counterparts, and all of which together shall constitute
one instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 

HELIX BIOMEDIX, INC.    RBFSC, INC.               By:      By:         R.
Stephen Beatty, President and             Chief Executive Officer   Its:    

                                                   
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DESCRIPTION OF WARRANT


 
Issue Date
 
Original Number of
Shares of Common Stock
Subject to Warrant
   
Amended Number of
Shares of Common Stock
 Subject to Warrant
   
Original
 Warrant
Price
   
Amended
Warrant
Price
 
3/3/06
  150,000     300,000     $1.00    
$0.50
 

 
 

4